Title: From Benjamin Franklin to Dumas, 29 April 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy April 29 1779
I received duly yours of the 19 inst. You have my free Consent to communicate the Letters you mention (and any others that I have written) to M. L. Ambr. de F. He is a wise Man & our Friend, and his Opinion & Advice, when he may think fit to give it, cannot but be useful in our Affairs. As to that M. Str. I saw him twice with Mr. de Ne. when I was ill with the Gout; but I had no particular Conversation with him & know nothing more of him. Pray who is he or what is he? what is his Connection with Mr. de Ne.? and what was the Affair that Mr. Le R—— de Ch—— employed him in? for I know nothing of it: and I am quite at a Loss to guess upon what Subject it is that you desire to have my Orders & the Intentions of the King’s Ministers in order to regulate your Conduct.
I wish your Intelligence relating to Spain may be well founded.
They write to me from L’Orient that a Vessel is arrived there from Virginia, which she left the 28th of March; that the northern Armies were still in their Winter quarters, & nothing material had happened between them for some Time. That the British Army in Georgia had made no Progress & that Troops were marching against them from Carolina. That a British Sloop of War, the Swift, had run ashore in Virginia in chasing the Rattle Snake, and her Crew were all taken & sent Prisoners to Philadelphia.
I hear also from Martinique, that some American Sailors who were in an English Privateer, had secured the Rest of the Crew, and carried her into that Island. These are not very important News, but they are the best we have.
With great esteem I am &c
M. Dumas.
